Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 16, 17 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 11, the term “effective amount” is indefinite, since there is no indication as to what the intent of the effectiveness would be. In claims 25 and 32, it is indefinite as to whether these claims require that the increase in tillering be at least 10%, at least 15%, at least 20%, at least 25%, at least 30%, or at least 40%, since the word - - or - - does not appear before the last occurrence of “at” in the last line of these claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 and 18-20 are rejected under 35 U.S.C. 102 (a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mansour et al, for the reasons given in the last Office Action. Applicant’s argument, that Mansour et al do not disclose using an extract containing phycobiliproteins that is a phycobiliprotein-enriched extract, the dry mass of phycobiliproteins in the extract being at least 10% of the total weight of dry matter of the extract, is not convincing, since claims 1-7, 11-3 and 18-20 do not require using an extract containing phycobiliproteins that is a phycobiliprotein-enriched extract, the dry mass of phycobiliproteins in the extract being at least 10% of the total weight of dry matter of the extract. Applicant’s argument, that Mansour et al do not teach or suggest that the extracts of cyanobacetria contain an effective amount of phycobiliproteins, is not convinincing. Mansour et al disclose in Paragraph [0050] that the algae in the composition are rich in nitrogen. Accordingly the mixture of extracts of cyanobacetria disclosed in Paragraph [0051] would constitute an effective amount of the phycobiliproteins, since the algae are extracts of cyanobacteria culture and are rich in nitrogen. Applicant’s argument, that Mansour et al merely disclose in the Examples the preparation of compositions which contain algae (not algae .
Claims 9, 10, 16, 17 and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. Mansour et al is relied upon as discussed hereinbefore. The limitations recited in these claims would be matters of routine design choice for one of ordinary skill in the art.
Claims 1-7, 11-13 and 18 are rejected under 35 U.S.C. 102 (a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105016907 A. No distinction is seen between the method and composition disclosed by CN 105016907 A, and that recited in claims 1-7, 11-13 and 18. CN 105016907 A discloses a foliar fertilizer which includes phycoerythrin and phycocyanin. (See page 2 of the English translation.) Accordingly CN 105016907 A anticipates claims 1-7, 11-13 and 18. In any event, it would be obvious to provide the phycoerythrin and phycocyanin in an effective amount in the composition of CN 105016907 A, since the purpose of the composition of CN 105016907 A is to provide a fertilizer for plants. 
Claims 9, 10, 16, 17 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105016907 A. The limitations recited in claims 9, 10, 16, 17 and 19-34 would be matters of routine design skill for one of ordinary skill in the art. For example, regarding claims 19 and 20, it would be obvious to include such components as compost, dung or phosphate in the composition of CN 105016907 A, since the composition of CN 105016907 A is a fertilizer, .
Claims 1-7, 11-13 and 18 are rejected under 35 U.S.C. 102 (a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 106542885 A. No distinction is seen between the method and composition disclosed by CN 106542885 A, and that recited in claims 1-7, 11-13 and 18.  CN 106542885 A discloses a green foliar fertilizer which includes phycoerythrin. (See page 2 and the examples in the English translation.) Accordingly CN 106542885 A anticipates claims 1-7, 11-13 and 18. In any event, it would be obvious to provide the phycoerythrin in an effective amount in the composition of CN 106542885 A, since the purpose of the composition of CN 106542885 A is to provide a fertilizer for plants. 
Claims 9, 10, 16, 17 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106542885 A. The limitations recited in claims 9, 10, 16, 17 and 19-34 would be matters of routine design skill for one of ordinary skill in the art. For example, regarding claims 19 and 20, it would be obvious to include such components as compost, dung or phosphate in the composition of CN 106542885 A, since the composition of CN 106542885 A is a fertilizer, and it is well-known that such components as compost, dune and phosphate are typically included in fertilizer compositions.
JP 06-016519 A is made of record for disclosing a fertilizer obtained by adding one or more components selected from the group consisting of nitrogen, phosphoric acid and potassium to a residual liquid obtained after separating a cyanine dye from a water extract of a blue-green algae alga component. (See Paragraph [0007].)
Hu et al is made of record for disclosing phycocyanin and phycoerythrin as types of phycobiliproteins in claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736